DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama U.S. Pub. No.  2020/0217684 in view of Sasaki et al. U.S. Pub. No. 2020/0209007 and Chen et al. U.S. Pub. No. 2019/0212749.  
Re:  claims 1, 9 and 10, Okuyama teaches 
1. (Currently Amended) A display system comprising:  
a memory; (storage device 30; Okuyama, Fig. 1) 
and a processor, (processor 50; Okuyama, Fig. 1)
(“As illustrated in Fig. 1, a route guidance device… includes… a storage device 30… processor 50…”; Okuyama, [0015], Fig. 1)
The route guidance device (display system) includes a storage device (memory) and a processor.  
wherein the processor causes a recognizer  (group of vehicle sensors 20; Okuyama, Fig. 1)  to recognize a surrounding situation of a vehicle; (“… the group of vehicle sensors 20 detect information on the surroundings of the host vehicle.  The group of vehicle sensors 20 may include an image sensor for capturing images of the surroundings of the host vehicle, a distance sensor, such as a laser range finder (LRF), for detecting the distance and direction from the host to a target… ”; Okuyama, [0017], 
The group of vehicle sensors detect (recognize) information on the surroundings of a host vehicle, 
a display (display 60; Okuyama, Fig. 1) configured to display images; (“The display 60 presents various kinds of information to the user of the host vehicle by displaying images and letters under the control of the processor 50… The display 60 displays a map around the present position of the host vehicle based on the map information 31.”; Okuyama, [0025])
The display 60 displays images to the user, such as map information.
and a display controller (processor 50, Okuyama, Fig. 1) configured to cause the display to display an image representing a road shape around the vehicle recognized by the recognizer, (“the display 60 displays the guidance information generated by the guidance information generation section 54 under the control of the processor 50.  The display 60 displays a map around the present position of the host vehicle based on the map information 31.”; Okuyama, [0025])
The display 60 displays images under the control of the processor 50 (display controller).  The images include road shape, as illustrated in Fig. 3.  
Okuyama is silent, however, Sasaki and Chen teach wherein, when a lane is added in  a same direction as a traveling direction of the vehicle , the display controller causes the display to display an image that represents  the added lane, which is displayed on a side on which the lane is added and outside the image representing the road shape, wherein the display controller causes the display to display the image that represents the added lane  before causing the display  to display an image that represents  a shape of the added lane. (“… in the example illustrated in Fig. 4A, the distance between the intersection I1 that is the first intersection and the intersection I2 that is the second intersection is within the prescribed distance.  Thus, the object to be proposed is the recommend lane, the arrow in the rectangle Z3 indicating the lane L3 that is the recommended lane is shown in black, and the other lanes are shown in gray.”; Sasaki, [0063])
Fig. 4A illustrates the view from a vehicle travelling in a direction and that lane L3 splits into two lanes.  The right portion of lane L3 branches to the right.  The right portion of lane L3 is considered to be the added lane.  The image in rectangle Z3 indicates the recommended lane L3 (display an image that represents the added lane, which is displayed on a side on which the lane is added and outside the image representing the road shape).  In Fig. 4A, there are lanes (L3 and L4) being added to the right, as illustrated on the right side of Fig. 4.  On the left side of Fig. 4, there is displayed (in the top left and in the middle left) an image about the added lane (which is branching off to the right).  This image on the top left (and the image in the middle left) is outside of the image representing the road shape (which is the image on the right).  The images on the left, both indicate that a lane is being added to the right (on a side which the lane is added).  Okuyama is silent, however, Chen teaches the display controller causes the display to display the image that represents the added lane before causing the display to display an image that represents a shape of the added lane.  (“For example, the HMI display 834 may display information about the presence of one or more objects… and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.).  ”; Chen, [0163])
The HMI display displays information indicating that the vehicle is to take exit 34B in two miles (display an image about the added lane… before the display is caused to display an image representing a shape of the added lane).  Exit 34B is considered to be the added lane.  The HMI displays information, which can be information about driving maneuvers, such as taking exit 34B in 2 miles.  Displaying that the user is to take exit 34B in 2 miles is an image about the added lane, where the added lane is exit 34B.  This image is displayed before (2 miles before) the display is caused to display an image representing the shape of the added lane).  Chen is being combined with Sasaki and Okuyama, such that exit 34B of Chen is an added lane such as the added lane illustrated in Fig. 4A of Sasaki.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Okuyama by adding the feature of display the display controller causes the display to display the image that represents the added lane before causing the display to display an image that represents a shape of the added lane, in order to provide guidance when performing lane changes, lane splits and other vehicle maneuvers, as taught by Chen. ([0005])  
Re:  claim 2, Okuyama is silent, however, Chen teaches 
2. (Original) The display system according to claim 1, wherein the image about the added lane includes an image of marking information associated with the added lane. (“For example, the HMI display 834 may display information about the presence of one or more objects… and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.).  ”; Chen, [0163])
The HMI display displays information indicating that the vehicle is to take exit 34B in two miles (the image about the added lane includes marking information associated with the added lane.    Exit 34B is marking information for the added lane, which is exit 34B.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Okuyama by adding the feature of the image about the added lane includes an image of marking information associated with the added lane, in order to provide guidance when performing lane changes, lane splits and other vehicle maneuvers, as taught by Chen. ([0005])  
Re:  claim 3, Okuyama is silent, however, Chen teaches 
3. (Currently Amended) The display system according to claim 1, wherein the processor further  causes a route determiner (route setting section 52; Okuyama, Fig. 1)  to determine a route to a destination of the vehicle, (“The route setting section 52 sets a destination on the map information 31 that the host vehicle is to reach… The route setting section 52 selects a travel route for the host vehicle from a departure point to a destination based on the map information 31 and set it as a set route.”; Okuyama, [0022])
The route setting section selects a travel route to a destination and sets it as the route.  
Okuyama is silent, however, Chen teaches wherein the display controller displays the image about the added lane when the added lane is a recommended lane associated with the route to the destination determined by the route determiner. (“For example, the HMI display 834 may display information about the presence of one or more objects… and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.).  ”; Chen, [0163])
The HMI display displays information indicating that the vehicle is to take exit 34B in two miles (displays an image about the added lane when the added lane is a recommended lane associated with the route to the destination determined by the route determiner).  Exit 34B is the added lane and the recommended lane associated with the route to the destination.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Okuyama by adding the feature of the display controller displays the image about the added lane when the added lane is a recommended lane associated with the route to the destination determined by the route determiner, in order to provide guidance when performing lane changes, lane splits and other vehicle maneuvers, as taught by Chen. ([0005])  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Sasaki and Chen as applied to claim 3 above, and further in view of Kubota et al. U.S. Pub. No. 2017/0341653 and Iao et al. U.S. Pub. No. 2012/0191344.  
Re:  claim 4, Okuyama is silent, however, Kubota teaches 
4. (Original) The display system according to claim 3, wherein the display controller sets a lane neighboring the added lane as a target lane and displays a guidance image for guiding lane change of the vehicle when the vehicle needs to move from a lane in which the vehicle is traveling to the added lane and an image representing the shape of the added lane is not displayed. (“In Fig. 3, the lane change guidance is provided to the driver by the route guidance apparatus 12 of the own vehicle 10… The lane change guidance includes audio guidance through the speaker 92 and display guidance through the touch panel 90… the distance threshold value THdre is set as a distance sufficient for the driver to perform the lane change of the vehicle 10 from the travelling lane 502dr at the moment (the left-most lane 502c…) to the lane 502 (the right-most lane 502a in Fig. 3) closes to the exit 506 (or the exit lane 502d)… the lane 502 on which the vehicle 10 should be travelling at the planned course change point Prc is referred to as a target lane 502tar.  In Fig. 3, the target lane 502tar is the lane 502a closes to the exit lane 506 (or the exit lane 502d).”; Kubota, [0098], [0099], [0100]. Fig. 3)
Fig. 3 illustrates that when the vehicle is to exit at lane 502d, the right-most lane 502a is set as the target lane, in order to guide the vehicle from the left-most lane 502c (current travelling lane) to the right-most lane 502a, where the right-most lane 502a is adjacent to or neighboring the exit lane 502d.  Okuyama and Kubota are silent, however, Iao teaches that the guidance is provided and the image representing the shape of the added lane is not displayed.  (“Figs. 7a and 7b illustrate a situation with route guidance and if the Freeway 10 is going to become one lane, an original route 720 can be deviated from a vehicle 710’s current lane 7L3 to a new lane 7L2, which the driver can keep travelling on even the Freeway 10 becomes one lane.”; Iao, [0041], Figs. 7a-7b)
Fig. 7a illustrates lane change guidance when a vehicle needs to move from one lane to another lane.  The driver/vehicle is guided into the recommended lane early enough, such that the actual exit that the driver/vehicle is changing lanes for, is not visible yet.  The exit is upcoming.  Iao can be combined with Okuyama and Kubota, such that the guidance is displayed early or before the actual exit or added lane comes into view.    
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Sasaki and Chen as applied to claim 3 above, and further in view of Kondo et al. U.S. Pub. No. 2014/0297181.  
Re:  claim 8, Okuyama is silent, however, Kondo teaches 
8. (Original) The display system according to claim 3, wherein the display controller causes the display to display an image representing that lane change of the vehicle is not necessary when the vehicle is traveling in the recommended lane. (“… when the recommended land and the travelling lane are the same lane, the rear end point and the front end point both are located inside the travelling lane, so the driver is able to recognize guidance that the vehicle should travel in the travelling lane as-is… Fig. 2A shows an example in the case where the travelling lane and the recommended lane both are a central lane among three lanes that constitute a travelling road and the vehicle C is not in the lane change state… Fig. 3A shows a front image in the case of Fig. 2A… in the front image of Fig. 3A, the image of the central lane is the image of the travelling lane and is the image of the recommended lane (cross hatching)… as shown in Fig. 3A, the travelling lane coincides with the recommended lane coincides with the recommended lane in the lane keeping state, so the central line UC of the travelling lane coincides with the central line RC of the recommended lane 
When the travelling lane is the recommended lane, the system indicates that a lane change is not necessary by, for example, displaying an arrow-shaped guide line gl in the travelling/recommended lane, as illustrated in Fig. 5A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Okuyama by adding the feature of the display controller causes the display to display an image representing that lane change of the vehicle is not necessary when the vehicle is traveling in the recommended lane, in order to cause the recommended lane to be easily recognized, as taught by Kondo. ([0064])  

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but 
from claim 5 - wherein the display controller sets a display start time of the guidance image for each lane on the basis of the number of lanes between a travel lane of the vehicle and the recommended lane, and when the vehicle has performed lane change after the guidance image has been displayed, continues display of the guidance image even when a display start time set in a lane after lane change has not been reached.
From claim 6 - wherein the display controller sets the display start time for each lane on the basis of a lane change limit point that is a limit point for performing lane change to the recommended lane for each of a plurality of lanes in which the vehicle is able to travel in the same direction as the traveling direction of the vehicle.
From claim 7 - wherein the display controller ends display of the guidance image when the vehicle is not traveling in the recommended lane during display of the guidance image and the vehicle has arrived at the lane change limit point.  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 12/24/2020, with respect to Claim Interpretation under 35 U.S.C. § 112(f) of claims 1, 9 and 10 have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. § 112(f) of the previous Office Action has been 
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“Independent claim 1 recites in part, “… wherein, when a lane is added in a same direction as a traveling direction of the vehicle, the display controller causes the display to display an image that represents the added lane, which is displayed on a side on which the lane is added and outside the image representing the road shape, wherein the display controller causes the display to display the image that represents the added lane before causing the display to display an image that represents a shape of the added lane.” … Figs. 4A and 4B of Sasaki et al. illustrate arrows and specifically, as discussed in paragraph [0058]… “on a right side of the screen, an enlarged view of the intersection I1 ahead of the vehicle that is the closes to the vehicle is shown.  In the enlarged view, an arrow indicating a direction that the vehicle needs to travel when the vehicle travels along the proposed travel route is superimposed on the road.”  Showing the recommended lane as arrows in the rectangle or as arrows along the road, where the arrows indicate the proposed travel route, is not “on a side which the lane is added and outside the image representing the road shape,” as recited in independent claim 1.  ”
Examiner disagrees.  Sasaki does teach “to display an image about the added lane outside the image representing the road shape on a side which the lane is added and outside the image representing the road shape.”  In Fig. 4A, there are lanes (L3 and L4) being added to the right, as illustrated on the right side of Fig. 4.  On the left side of Fig. 
	Applicant argues:  
“Further, the arrows and/or the lanes moving off to the right are not displayed “before causing the display to display an image that represents a shape of the added lane,” as recited in independent claim 1…. Chen et al. discusses that, “… the HMI display 834 may display information about the presence of one or more objects… and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.).”  See paragraph [0163]… the objects of Chen et al. are objects such as signs or traffic lights.  Although such objects might provide information about features of the lane, such objects are not “an image that represents the added lane,” as recited in independent claim 1.  Further, Che et al. discusses displaying information about driving maneuvers the vehicle, has made, is making, or will make.  However, such past, present, or future driving maneuvers are not an image that represents the added lane.  It is indicated in the Office Action at Page 8 that, with respect to paragraph [0163] cited above, “Exit 34B is the added lane.”  Assignee’s representative respectfully disagrees.  It is noted that an exit lane is not necessarily an added lane, nor is there any indication or suggestion in Chen et al. that the exit lane is a lane that has been added... simply providing a future 
Examiner disagrees.  As stated in the Office Action Chen teaches this limitation.  Chen teaches, “For example, the HMI display 834 may display information about the presence of one or more objects… and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.).” (Chen, [0163]).  The HMI displays information, which can be information about driving maneuvers, such as taking exit 34B in 2 miles.  Displaying that the user is to take exit 34B in 2 miles is an image about the added lane, where the added lane is exit 34B.  This image is displayed before (2 miles before) the display is caused to display an image representing the shape of the added lane).  Chen is being combined with Sasaki and Okuyama, such that exit 34B of Chen is an added lane such as the added lane illustrated in Fig. 4A of Sasaki.  
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“The above noted features of independent claim 9 are similar to the features of 
Examiner disagrees.  For the reasons discussed above, in response to the arguments for claim 1, claims 1, 9 and 10 have been rejected.  
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 4 depends from independent claim 1 and, as discussed above, the combination of Okuyama et al., Sasaki et al., and Chen et al. does not render obvious independent claim 1.  Therefore, at least by virtue of dependence, the combination does not render obvious associated dependent claim 4.  Accordingly, this rejection should be withdrawn and claim 4 should be allowed.”
Examiner disagrees.  Claims 1 and 4 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 8 depends from independent claim 1 and, as discussed above, the combination of Okuyama et al., Sasaki et al., and Chen et al. does not render obvious independent claim 1.  Therefore, at least by virtue of dependence, the 
Examiner disagrees.  Claims 1 and 8 have been rejected.  Please see the corresponding rejections.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612